Citation Nr: 1008399	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
depression, dysthymia, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
PTSD and denied entitlement to service connection for 
depression, anxiety, and adjustment problems because new and 
material evidence had not been submitted.  Jurisdiction over 
the Veteran's claim has remained with the RO in Louisville, 
Kentucky.

The Board denied entitlement to service connection for PTSD 
in an October 1998 decision.  The Board did not consider 
whether service connection was warranted for any of the 
Veteran's currently diagnosed psychiatric disabilities, 
including depression, dysthymia, and generalized anxiety 
disorder.  Therefore, the Board need not consider whether new 
and material evidence has been submitted to reopen the 
current claim for a psychiatric disability and a new decision 
on the merits is required.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (A claim based on a new diagnosis is a new 
claim, and is adjudicated without regard to prior denials 
that did not consider that diagnosis); cf. Velez v. Shinseki, 
23 Vet. App. 199 (2009) (in determining whether new and 
material evidence is required, the focus of the Board's 
analysis must be on whether the evidence presented truly 
amounts to a new claim based upon distinctly diagnosed 
diseases or injuries).  Here the claim is based on distinct 
diagnoses. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

VA regulations provide that where a "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran was afforded VA examinations for a psychiatric 
disability in November 2003 and August 2007.  He has reported 
that he experienced various psychiatric symptoms, including 
anxiety, in service and that such symptoms continued ever 
since he served in Vietnam.  He was diagnosed as having 
generalized anxiety disorder, dysthymia, major depression, 
and PTSD.

The examiners who conducted the November 2003 and August 2007 
VA examinations did not provide medical opinions with regard 
to whether the Veteran's generalized anxiety disorder, 
dysthymia, or major depression were related to service.  In 
view of the Veteran's reports of symptoms beginning in 
service and continuing to the present, such an opinion is 
needed.

As neither the November 2003 nor August 2007 VA examination 
reports included an opinion as to whether a relationship 
existed between the Veteran's psychiatric disabilities and 
service, a new examination is required.

In an October 2003 statement (VA Form 21-4138), the Veteran 
claimed that while stationed at Fort Knox during basic 
training in late May 1968, he witnessed two prisoners get 
shot and killed by military police officers when they 
attempted to escape while being escorted from the stockade.  

The Veteran's service personnel records indicate that he was 
stationed at Fort Knox for basic training in May 1968.  The 
U.S. Army and Joint Services Records Research Center (JSRRC) 
or other branch of the service department has not yet been 
contacted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disabilities, including PTSD.  
All indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any of 
the Veteran's psychiatric disabilities 
(i.e. any disability shown at any time 
since his current claim) are 
etiologically related to service.  The 
examiner must provide a rationale for 
each opinion.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
participation in combat; and such reports 
must be considered in formulating any 
opinions.

2.  Prepare a summary of the claimed in-
service stressor for which there is 
sufficient information to make an 
inquiry, to include the date and assigned 
unit.  The claimed in-service stressor 
includes witnessing the death of two 
prisoners shot by military police 
officers while being escorted from the 
stockades at Fort Knox in May 1968.  This 
summary, along with a copy of the 
Veteran's DD Form 214 and pertinent 
service personnel records should be sent 
to the JSRRC or other appropriate entity.  

JSRRC or other appropriate entity should 
be asked to provide any information that 
might corroborate the alleged stressor.  
The Veteran should be asked for any 
additional information needed to 
undertake this research.

3.  The agency of original jurisdiction 
should review the examination reports to 
ensure that they contain the information 
requested in this remand and are 
otherwise complete.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


